186 F.2d 310
Mrs. Harry L. SISSONv.UNITED STATES of America.
No. 4081.
United States Court of Appeals Tenth Circuit.
Nov. 8, 1950.

John F. Raper, Sheridan, Wyo., for appellant.
Ed Dupree, General Counsel, Leon J. Libeu, Asst. General Counsel, Louise F. McCarthy, Sp. Litigation Attorney, Office of Housing Expediter, all of Washington, D.C., Sidney Feinberg, San Francisco, Cal., and J. J. Hickey, U.S. Atty. and John S. Miller, Asst. U.S. Atty., Cheyenne, Wyo., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON, and HUXMAN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed November 8, 1950, on motion of appellant.